Exhibit 10.45
Director Compensation Policy
The following table sets forth the compensation payable to nonemployee directors
of Lexmark International, Inc.:

         
Annual Retainer Fee
  $ 50,000  
Presiding Director Annual Retainer Fee
  $ 10,000  
Annual Chair Retainer Fee – Finance and Audit Committee
  $ 15,000  
Annual Chair Retainer Fee – Other Committees
  $ 10,000  
Daily Board Meeting Attendance Fee
  $ 2,500  
Committee Meeting Attendance Fees (if held other than on a Board Meeting date)
       
Finance and Audit Committee
  $ 2,500  
Other Committees
  $ 2,000  
Telephonic Meeting Attendance Fee
  $ 750  
Initial Equity Award (Restricted Stock Units)
  $ 150,000  
Annual Equity Award (Restricted Stock Units)
  $ 100,000  

Terms of Equity Awards
Initial Equity Award (Restricted Stock Units)

  •   Grant Date: Date of Election to the Board     •   Number of RSUs: Face
value of award divided by the closing price of Lexmark Class A Common Stock on
the last day of the prior fiscal year, rounded up to the nearest whole share    
•   Vesting: 100% vested on the sixth anniversary of the Grant Date     •  
Settlement: On termination of status as a Board member

Annual Equity Award (Restricted Stock Units)

  •   Grant Date: Annual Meeting of Stockholders     •   Number of RSUs: Face
value of award divided by the closing price of Lexmark Class A Common Stock on
the Grant Date, rounded up to the nearest whole share     •   Vesting: 100%
vested on the date immediately preceding the next Annual Meeting of Stockholders
    •   Settlement: 34% on the second anniversary of the date of grant and 33%
on each of the third and fourth anniversaries of the date of grant

Deferred Stock Units: Pursuant to the terms of the Lexmark International, Inc.
2005 Nonemployee Director Stock Plan, each nonemployee director may defer his or
her retainer and/or meeting fees into Deferred Stock Units based on the fair
market value of Lexmark Class A Common Stock on the date of deferral. The
Deferred Stock Units are eligible for settlement initially on June 30th in the
fifth year following the date of grant.

